Citation Nr: 0400051	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for insulin dependent 
diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy secondary to insulin dependent diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1969 to February 
1973.  

By rating action in February 1998, the RO denied, in part, 
service connection for insulin dependent diabetes mellitus on 
the grounds that the claim was not well grounded.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

Subsequently, there was a change in the law dealing with 
entitlement to service connection for diabetes mellitus.  A 
final regulatory amendment to 38 C.F.R. § 3.309(e), adding 
Type II diabetes to VA's list of presumptive service-
connection diseases based on herbicide exposure (including 
Agent Orange), was promulgated in May 2001, and made 
effective from July 9, 2001.  See 66 Fed. Reg. 23,166-23, 169 
(May 8, 2001).  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which denied service connection for insulin dependent 
diabetes mellitus and service connection for peripheral 
neuropathy secondary to insulin dependent diabetes mellitus.  
In lieu of the change in VA regulations pertaining to 
diabetes mellitus, the Board finds that review of the appeal 
under the new and material evidence standard is not 
appropriate and that the claim should be adjudicated on a de 
novo basis .  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2003).  

In this case, the veteran was informed of the enactment of 
the VCAA by letter in August 2002.  However, the information 
provided in the letter was very general in nature, and 
amounted to no more than a form letter.  VA failed to inform 
him specifically which evidence VA will seek to provide and 
which evidence the veteran was to provide (see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002)). Compliance requires 
that, once a "substantially completed claim" has been 
received, that the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  A general form letter, prepared by the RO, not 
specifically addressing the disability or disabilities at 
issue, is not acceptable.  The RO must indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Quartuccio, they should be given the opportunity to 
respond.

Furthermore, the veteran has not been provided with the 
appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that private medical reports of record show 
that the veteran was treated for chronic pancreatitis for 
many years prior to the onset of insulin dependent diabetes 
mellitus.  Those records as well as a May 1997 VA examination 
report indicate that the veteran's diabetes mellitus was 
caused by chronic pancreatitis due to chronic alcohol abuse.  
The private medical reports consistently diagnosis the 
disease as insulin dependent diabetes mellitus.  A VA 
examiner rendered a diagnosis of Type II diabetes mellitus, 
adult onset.  The Board is not competent to determine the 
correct diagnosis or the etiology of the veteran's diabetes 
mellitus.  The specific nature of the veteran's diabetes 
mellitus is pertinent the claim as only Type II diabetes 
mellitus is afforded a presumption of service connection 
under 38 C.F.R. § 3.309(e).  Accordingly, additional 
examination should be undertaken to determine the nature and 
etiology of the veteran's diabetes mellitus.  

In order to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  The RO must indicate which 
portion of that information and evidence, 
if any, the Secretary will attempt to 
obtain on behalf of the claimant.  After 
the veteran and his representative have  
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the National 
Personal Records Center (NPRC) and make 
another attempt to obtain all of the 
veteran's service medical records.  

3.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his pancreatitis, insulin 
dependent diabetes mellitus, and 
peripheral neuropathy since his discharge 
from service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

4.  The veteran should be afforded a VA 
endocrine examination to determine the 
nature and etiology of his diabetes 
mellitus.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review.  A notation to 
the effect that this record review took 
place should be included in the report.  
All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should 
indicate whether the veteran has Type II 
diabetes mellitus.  If so, the examiner 
should render an opinion as to whether it 
is at least as likely as not that it is 
due to exposure to herbicides in service 
or whether it is of some other etiology, 
i.e., chronic pancreatitis.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, he/she should so 
state and indicate the reasons.  

5.  The veteran must be given adequate 
notice of the dates and places of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has provided the requested 
opinion and responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



_____________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


